IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                           No. 94-50782


CHRISTOPHER COLUMBUS COOPER,

                                             Plaintiff-Appellant,

                               versus


O. A. BROOKSHIRE, Sheriff of
Ector County, Texas, ET AL.,

                                              Defendant-Appellee.




          Appeal from the United States District Court
                for the Western District of Texas




                         November 22, 1995


Before SMITH, WIENER, AND DeMOSS, Circuit Judges:

WIENER, Circuit Judge:
     The sole issue presented by this appeal is whether, for the

purposes of FED. R. CIV. P. 5(e), a prisoner's pro se complaint is

"filed" on the date it is properly delivered to prison officials

pursuant to the prison's established procedures for prisoners'

mail,1 rather than the date it is received by the clerk of court.


    1
     We do not here address situations in which a prison maintains
facilities for inmates to deposit legal mail directly into a
mailbox of the U.S. Postal Service, and therefore the pro se
prisoner plaintiff in fact sends legal filings via the U.S. Postal
Agreeing with the conclusions uniformly reached by all four circuit

courts that have considered this question,2 we hold that Plaintiff-

Appellant Christopher Columbus Cooper's complaint against prison

officials in Ector County, Texas (Ector County officials) should be

deemed filed as of the date that he duly submitted it to prison

authorities for forwarding to the clerk of court.     We therefore

reverse the magistrate judge's order granting the Ector County

officials' motion to dismiss, and remand for further proceedings.



                                  I

                        FACTS AND PROCEEDINGS

     While incarcerated in a federal prison in El Reno, Oklahoma,

Cooper drafted a pro se complaint pursuant to 42 U.S.C. § 1983 (§

1983).     On July 11, 1994, a Monday, Cooper signed the complaint

before a notary public and deposited it in the prison's legal mail

system.3    Prison authorities forwarded Cooper's complaint to the

district court clerk, who received it on July 15, 1994, a Friday.

     This case hinges on that date of receipt, as Cooper's cause of



Service.
     2
      See Dory v. Ryan, 999 F.2d 679 (2d Cir. 1993), modified on
reh'g on other grounds, 25 F.3d 81 (2d Cir. 1994); Garvey v.
Vaughn, 993 F.2d 776 (11th Cir. 1993); Lewis v. Richmond City
Police Department, 947 F.2d 733 (4th Cir. 1991); see also Faile v.
Upjohn, 988 F.2d 985, 988 (9th Cir. 1993) ("[W]e see no reason to
treat other civil `filing' deadlines differently than the filing
for a civil appeal.").
     3
      The Ector County officials contended at oral argument that
Cooper used the U.S. Postal Service to mail the complaint; however,
the record clearly establishes that Cooper in fact used the
prison's mailing system.

                                  2
action accrued exactly two years and one day           earlier.4   The

magistrate judge who heard the case found that a two-year statute

of limitations applied, and recommended dismissing Cooper's claim

as untimely.      Cooper objected, arguing that under the Supreme

Court's holding in Houston v. Lack,5 his complaint should be

considered filed as of the date he placed it in the prison's mail

system.      The district court agreed with Cooper and returned the

case to the original magistrate judge for further proceedings. The

Ector County officials then moved to dismiss on the grounds that

the complaint was time-barred.         After both parties consented to

have the magistrate judge order the entry of a final judgment

pursuant to 28 U.S.C. § 636(c)--and despite the prior opinion of

the district judge to the contrary--the magistrate judge granted

the Ector County officials' motion and dismissed the complaint as

untimely.6     Cooper appealed the magistrate judge's order directly

     4
      Cooper's complaint asserted that the Ector County officials
violated his constitutional rights by placing him in solitary
confinement without notice or hearing and in a manner that amounted
to cruel and unusual punishment. The relevant period of solitary
confinement ended on July 14, 1992.
     The complaint also asserted constitutional violations arising
from earlier periods of incarceration in the Ector County jail.
The magistrate judge dismissed those claims as clearly time-barred,
and Cooper does not appeal their dismissal.
     5
      487 U.S. 266 (1988).
         6
        For a magistrate judge to decline to follow a district
court's opinion may be unusual, but when (1) both parties consent
to the jurisdiction of the magistrate judge and (2) the district
court specifically designates the magistrate judge to conduct civil
proceedings, the magistrate judge "may act in the capacity of a
district court judge" and is not bound by prior opinions expressed
by the district judge. See McGinnis v. Shalala, 2 F.3d 548, 551
(5th Cir. 1993), cert. denied, 114 S. Ct. 1293 (1994); see also 28
U.S.C. § 636(c) (1988 & Supp. V 1993); Neals v. Norwood, 59 F.3d
3
to this court.7

                                II.

                             ANALYSIS

     In Houston v. Lack, a state prisoner drafted a pro se notice

of appeal from the dismissal of a habeas corpus petition.        He

deposited the notice into the prison mail system three days before

the thirty-day filing deadline set by FED. R. APP. P. 4(a)(1); but

the district court clerk did not receive the notice of appeal until

one day after the expiration of the filing period.8    The Supreme

Court held that the notice of appeal had been filed as of the

moment it was delivered to prison officials.9

     A bright-line "mailbox rule" for pro se prisoners was thereby

established.   The Supreme Court recognized that without a mailbox

rule, prisoners acting pro se would be unduly prejudiced in their

attempts to exercise their rights under the law:

     Unskilled in law, unaided by counsel, and unable to leave
     the prison, [a prisoner's] control over the processing of
     his notice necessarily ceases as soon as he hands it over
     to the only public officials to whom he has access--the
     prison authorities--and the only information he will
     likely have is the date he delivered the notice to those
     prison authorities and the date ultimately stamped on his
     notice.10


530, 532 (5th Cir. 1995).
     7
      See 28 U.S.C. § 636(c).
     8
Houston v. Lack, 487 U.S. at 268-69.
     9
      Id. at 270.
     10
      Houston, 487 U.S. at 271-72; see also Thompson v. Rasberry,
993 F.2d 513, 515 (5th Cir. 1993) (extending Houston's mailbox rule
to pro se prisoners' written objections to a magistrate's proposed
findings and recommendations).

                                 4
The Houston Court reasoned that the mailbox rule also pretermits

time-consuming examinations of the circumstances behind any delay

in the delivery of prisoners' documents to the court clerk.11                    The

Court emphasized the inevitable complexity of such examinations, as

"the pro se prisoner has no choice but to entrust the forwarding of

his notice of appeal to prison authorities whom he cannot control

. . . and who may have every reason to delay."12

       The concerns underlying the Houston decision clearly apply to

instant case.        Prisoners filing pro se complaints face the same

limitations as prisoners filing pro se notices of appeal:                     They

cannot visit the courthouse to ensure that their pleadings are

stamped "filed"; and they can neither place their complaints

personally in the hands of United States postal workers nor phone

the    district     court    to   ascertain      that   the   papers   have   been

delivered.13        Moreover, by definition they have no attorney to

institute and monitor the process.

       Finally, any delay between the submission of a complaint to

prison authorities and its arrival at the courthouse, like any

delay in the arrival of a notice of appeal, raises difficult issues

of    possible     neglect   or    even    intentional    interference.          The

temptation for willful obstruction recognized in Houston as to

notices       of   appeal   is    even    more   compelling    in   the   case    of

complaints:        When prisoners appeal, they have already lost the

       11
            See Houston, 487 U.S. at 275-76.
       12
            Houston, 487 U.S. at 271; see also id. at 276.
       13
            See Houston, 487 U.S. at 270-71; Dory, 999 F.2d 682.

                                           5
first round.          If prison authorities have an incentive to delay a

filing under those circumstances,14 then they have an even greater

motivation to thwart the timely filing of new claims the merits of

which have yet to be determined.15

      It        is   true   that   the   Houston   holding    was   based   on   an

interpretation of FED. R. APP. P. 4(a)(1) (Rule 4(a)(1)), whereas

the   instant        case   involves     FED. R. CIV. P.     5(e)   (Rule   5(e)).

Regardless, the language of both rules is "so similar that an

identical interpretation [is] warranted."16                  Both rules plainly

require that litigation papers be filed with the court clerk,17 yet

the Supreme Court refused to read the black letter of Rule 4(a)(1)

in a vacuum. Instead, the Court viewed the rule's language in the

broader context of its dominant purpose and overall equity, and

held that the filing requirement is met when a prisoner delivers a




      14
           See Houston, 487 U.S. at 271.
      15
       It should be noted that Cooper filed his § 1983 complaint
against the Ector County officials while he was incarcerated in an
independent, federal prison system. The authorities who received
his complaint therefore had less reason to delay than if they
themselves had been named defendants.          Nonetheless, this
distinction is insufficient to merit the conclusion that the
Houston rule should not apply to Cooper's case, as it can be
assumed that prison officials generally are less than enthusiastic
about facilitating the lawsuits of prisoners.
      16
           Garvey, 993 F.2d at 782 (citing Lewis, 947 F.2d at 736).
           17
        Compare FED. R. APP. P. 4(a)(1) ("[T]he notice of appeal
required by Rule 3 must filed with the clerk of the district court
within 30 days of the date of entry of the judgment . . . .") with
FED. R. CIV. P. 5(e) ("The filing of the papers with the court as
required by these rules shall be made by filing them with the clerk
of the court . . . .").

                                           6
pro se notice of appeal to prison authorities.18   Noting that the

Houston opinion nowhere indicates that it should be limited to

habeas appeals,19 we join all other circuit courts that       have

considered this issue and extend the Court's conclusion to the

filing of a prisoner's pro se complaint under Rule 5(e).

     The Ector County officials argue that we should not extend the

Houston analysis to the filing of complaints, as Rule 4(a)(1)

allows only thirty days for the filing of a notice of appeal,

compared to the two-year period available for the filing of a §

1983 complaint.20   We decline to credit this argument for two

     18
        See Houston, 487 U.S. at 270. In 1993, after the Houston
opinion was handed down, FED. R. APP. P. 4 was amended to adopt the
mailbox rule for all prisoner notices of appeal. Rule 4(c) now
reads, "If an inmate confined in an institution files a notice of
appeal in either a civil case or a criminal case, the notice of
appeal is timely filed if it is deposited in the institution's
internal mail system on or before the last day for filing." See
FED. R. APP. P. 4(c).
      The fact that similar changes have not been made to FED. R.
CIV. P. 5(e) is of no moment: Different committees draft changes to
the Federal Rules of Civil Procedure and the Federal Rules of
Appellate Procedure; and neither the committees nor Congress is
under an obligation to consider and incorporate every possible
implication of Supreme Court rulings.
    19
      See Hamm v. Moore, 984 F.2d 890, 892 (8th Cir. 1992) (citing
Hostler v. Groves, 912 F.2d 1158, 1161 (9th Cir. 1990), cert.
denied, 498 U.S. 1120 (1991)).
         20
       As there is no federal statute of limitations for § 1983
actions, the federal courts borrow the forum state's general
personal injury limitations period. See Jackson v. Johnson, 950
F.2d 263, 265 (5th Cir. 1992); Ali v. Higgs, 892 F.2d 438, 439 (5th
Cir. 1990). The applicable statute of limitations in Texas is two
years.   See TEX. CIV. PRAC. & REM. CODE ANN. § 16.003(a) (Vernon's
1986).
     The Ector County officials also attempt to distinguish this
case from Houston on the grounds that the failure to file a notice
of appeal in a timely manner raises a jurisdictional barrier to
review, whereas the filing of a complaint beyond the limitations
period raises a procedural roadblock.       This court has already

                                7
reasons.      First, the difference in filing periods fairly reflects

the relative degrees of difficulty of the tasks involved. A notice

of appeal need only list the name of the appellant, the order or

judgment appealed from, and the name of the court to which the

appeal is taken.21      The notice typically consists of but one fairly

formulaic, easily adaptable paragraph.

     A     complaint,   by   contrast,       must   state   the   basis   for   the

jurisdiction of the trial court, a description of a claim or claims

upon which relief can be granted, and a demand for judgment for

relief sought.22      Frequently complaints contain multiple claims,23

and relief "in the alternative or of several different types may be

demanded."24     Thus, even though technical forms of pleadings are no

longer required,25 and pleadings--particularly pro se pleadings--are

generally construed liberally,26 a complaint requires considerably

more background research and individual attention than does a




extended Houston's mailbox rule to a purely procedural issue--the
filing of written objections to a magistrate's proposed findings
and recommendations. See Thompson, 993 F.2d at 515. Thus, in the
instant case, any dissimilarity between jurisdictional and
procedural issues amounts to a "distinction without a difference."
     21
          FED. R. APP. P. 3(c).
     22
          FED. R. CIV. P. 8(a).
     23
          FED. R. CIV. P. 8(e)(2).
     24
          FED. R. CIV. P. 8(a)(3).
     25
          FED. R. CIV. P. 8(e)(1).
    26
     See, e.g., Baton Rouge Bldg. & Const. v. Jacobs Constructors,
804 F.2d 879, 881 (5th Cir. 1986).

                                         8
notice of appeal.27       Moreover, a great majority of prisoner pro se

filings consist      of   §   1983   complaints,   which   in   almost   every

instance must comply with the heightened pleading standard of

specificity.28

     The Ector County officials' argument also fails because it is

blind to the underlying policy of the Houston opinion:

     [Houston] simply provides that a statute of limitations
     has the same practical effect on every pro se prisoner
     litigant it governs. The length of the time restriction
     involved is irrelevant. Limitations periods themselves
     make no distinction between those who file early and
     those who file late. The Houston rule merely serves to
     create functionally equivalent time bars and provide
     equal access to the courts for pro se prisoner
     litigants.29

     We are satisfied that pro se prisoner litigants are at least

as needful of a level playing field when filing complaints as are

such litigants when filing notices of appeal.               Accordingly, we

reverse the magistrate judge's order dismissing Cooper's complaint

as untimely, and remand for further proceedings.

REVERSED AND REMANDED.




    27
     Cooper's complaint, for example, comprises more than eighteen
handwritten pages.
    28
      See, e.g., Schultea v. Wood, 47 F.3d 1427 (5th Cir. 1995) (en
banc) (interpreting Elliott v. Perez, 751 F.2d 1472 (5th Cir.
1985)).
     29
          Lewis, 947 F.2d at 735.

                                       9